Opinion filed July 7, 2016




                                       In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-15-00289-CV
                                    ___________

           WOODRIDGE USA PROPERTIES LP, Appellant
                                         V.
                        TODD STEVENSON, Appellee

                     On Appeal from the 104th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 26,158-B


                      MEMORANDUM OPINION
       The parties to this appeal have filed in this court an agreed motion to dismiss
the appeal. The parties state that they have resolved the claims asserted in the
underlying case. The parties request that we dismiss the appeal and tax all costs of
court “against the party incurring same.” In accordance with the parties’ request, we
dismiss this appeal. See TEX. R. APP. P. 42.1.
       The agreed motion to dismiss is granted, and the appeal is dismissed.


July 7, 2016                                         PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.